Name: Commission Implementing Regulation (EU) 2018/1992 of 14 December 2018 amending Implementing Regulation (EU) No 1191/2014 as regards the reporting of data referred to in Article 19 of Regulation (EU) No 517/2014 in respect of hydrofluorocarbons placed on the market in the United Kingdom and in the Union of 27 Member States
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  chemistry;  environmental policy;  oil industry;  Europe;  European construction;  information and information processing
 Date Published: nan

 17.12.2018 EN Official Journal of the European Union L 320/25 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1992 of 14 December 2018 amending Implementing Regulation (EU) No 1191/2014 as regards the reporting of data referred to in Article 19 of Regulation (EU) No 517/2014 in respect of hydrofluorocarbons placed on the market in the United Kingdom and in the Union of 27 Member States THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 19(7) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1191/2014 (2), determines the format and the means for submitting a report referred to in Article 19 of Regulation (EU) No 517/2014. (2) Regulation (EU) No 517/2014 provides that the placing on the Union market of hydrofluorocarbons by producers or importers is subject to an annual quota in order to achieve their gradual reduction. Those quotas for the producers and importers are calculated based on reference values determined by the Commission on the basis of the annual average of the quantities of hydrofluorocarbons, which producers or importers have reported under Article 19 of Regulation (EU) No 517/2014 from 1 January 2015 onwards in accordance with Annex V to that Regulation. (3) Since the United Kingdom notified on 29 March 2017 its intention to leave the Union, pursuant to Article 50 of the Treaty on European Union, the Treaties will cease to apply to the United Kingdom from the date of entry into force of the withdrawal agreement or, failing that, two years after the notification, unless the European Council, in agreement with the United Kingdom, decides to extend that period. As a consequence, and without prejudice to any provisions of the withdrawal agreement, Regulation (EU) No 517/2014 only applies until the United Kingdom ceases to be a Member State. (4) In light of the notification under Article 50 of the Treaty on European Union by the United Kingdom, it is important to ensure that accurate data is available regarding the placing on the market of hydrofluorocarbons in the Union after the withdrawal of the United Kingdom for the purpose of re-calculating the reference values pursuant to paragraph 3 of Article 16 of Regulation (EU) No 517/2014 which is due to be carried out in 2020. (5) The Annex to Implementing Regulation (EU) No 1191/2014 should therefore be amended to allow for the separation of the amounts of hydrofluorocarbons, which are placed on the market in the United Kingdom and in the Union of 27 Member States. (6) However, the separation of reporting data in respect of hydrofluorocarbons placed on the market as regards the United Kingdom and the Union of 27 Member States is only needed at the point when Union law no longer applies to and in the United Kingdom. Therefore the amendment to Implementing Regulation (EU) No 1191/2014 is only required for reporting data for the calendar year 2018 and until and including the year in which the United Kingdom leaves the Union and Union law ceases to apply to and in the United Kingdom. (7) In order for the separation of the reporting obligation to apply in respect of the reporting of data for the calendar year 2018 where the data has to be submitted by 31 March 2019, the variation of the obligation should enter into force and apply in advance of that date. For all subsequent years, the date for submission of reporting data should be the 31 March. (8) The amounts of hydrofluorocarbons that need to be reported in line with the Annex to this implementing act as placed on the United Kingdom market should refer to the amounts placed on the United Kingdom market for the first time. (9) The measures provided for in this Regulation are in accordance with the opinion of the opinion of the Committee established by Article 24(1) of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 1191/2014 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Implementing Regulation (EU) No 1191/2014 of 30 October 2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases (OJ L 318, 5.11.2014, p. 5). ANNEX The following Section 13a is added to the Annex to Implementing Regulation (EU) No 1191/2014: Section 13a: To be filled in by producers and importers of gases  Article 19(1) of Regulation (EU) No 517/2014 and points 1(a) to 1(d); points 2(a), 2(b) and 2(d) and points 3(a) and 3(b) of Annex VII to Regulation (EU) No 517/2014. Applicable for the first time to reporting on activities carried out in 2018 (by 31 March 2019 at the latest) and until and including the year in which Union law ceases to apply to and in the United Kingdom. Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each gas listed in Section 1 of Annex I to Regulation (EU) No 517/2014 or mixtures containing at least one of those gases or for each gas or mixture contained in pre-blended polyols. AUTOMATICALLY CALCULATED QUANTITIES COMMENTS 13aA Amount of hydrofluorocarbons physically placed on the market, excluding exempted uses 13aA = 4M  Sum of exempted uses in Section 5 (5A  5F) INFORMATION TO BE REPORTED 13aB Thereof: amount placed on the United Kingdom market for the first time Amounts placed on the United Kingdom market, but subsequently supplied to the Union (without United Kingdom) in bulk are not to be included Amounts supplied to the United Kingdom market in bulk that were previously placed on the Union (without United Kingdom) market are to be included AUTOMATICALLY CALCULATED QUANTITIES 13aC Thereof: amount placed on the Union market, excluding the United Kingdom 13aC = 13aA  13aB